Citation Nr: 1028520	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from October 1989 to 
August 1993 in the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran currently has a mood disorder.
3.	The Veteran's mood disorder is not the result of an incident 
or event that occurred during active military service.


CONCLUSION OF LAW

A mood disorder was not incurred as a consequence of active duty 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In a letter dated in December 2005, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for service connection for a mood disorder, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Prinicipi, 16 Vet. App. 
183, 187 (2002).  Also, an additional letter was sent to the 
Veteran in December 2006 which apprised him of how a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  Although this notice 
was sent after the initial rating decision, the Board does not 
find it to be prejudicial as service connection was not granted 
prior to receiving this notice.  Thus, this notice defect was 
cured before the issue of an initial rating or effective date 
became ripe.  Accordingly, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a psychiatric examination, obtaining a medical opinion as to the 
etiology of his mood disorder, and by affording him the 
opportunity to give testimony before the RO or Board, although he 
declined to do so.  Indeed, after VA failed to obtain the 
Veteran's service treatment records (STRs) and sent the Veteran a 
notice of their unavailability, VA continued its efforts and 
located the STRs in time to have them presented to the VA 
examiner for review in conjunction with the psychiatric 
examination.  Furthermore, this psychiatric examination included 
a well-reasoned medical opinion as to the diagnosis and etiology 
of the Veteran's alleged disability based on a thorough review of 
the claims file along with the Veteran's complaints.  As such, 
the examination is deemed as adequate for compensation purposes.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will 
now address the merits of the Veteran's claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under combat, 
or similarly strenuous conditions and is consistent with the 
probable results of such known hardships.  Id.

The Veteran asserts that he developed a mood disorder while 
serving in the U.S. Navy.  Here, the Board notes that while the 
Veteran is asserting a claim for a mood disorder, a claim for a 
mental disability must be construed liberally as a claim for any 
mental disability that may reasonably be ascertained.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran has 
stated that he had a constant fear of being hit by a torpedo and 
that he now has reoccurring dreams about drowning.  He also 
asserted that he experienced severe stress due to being in the 
military.  

The STRs show that the Veteran was hospitalized in October 1992 
for stress-induced depression immediately following a 
recommendation by a military medical officer (MO).  During his 
visit with the MO, the Veteran reported that his mood was "low" 
and that he felt that he lacked confidence.  He also kept 
repeating the phrase "I can't take it anymore" and further 
reported to having thoughts of harming himself and hearing voices 
throughout the years off and on but with increased frequency 
within the prior 2 to 3 weeks.  The MO noted that the Veteran's 
facial expressions were limited, eye contact was less than 
normal, and that the Veteran had difficulty expressing a complete 
idea with some sentences actually empty of any meaning.  The MO 
further noted the Veteran seemed anxious with poor concentration 
and poor short-term memory.  The MO's impressions were that the 
Veteran was exhibiting signs of moderate chronic schizophrenia 
and acute deterioration.  An addendum was added to the MO's notes 
following the MO's discussion with a Division Officer that the 
Veteran had a sharp and steady decrease in performance, had been 
lying, and had an inability to complete assigned tasks.

The Veteran was immediately taken from the MO's office to 
Portsmouth Naval Hospital (PNH) for psychiatric evaluation.  The 
admission diagnoses was schizophreniform disorder (provisional), 
rule-out schizophrenia, rule-out major depressive episode with 
psychosis, rule-out organic mental disorder, and alcohol abuse, 
rule-out dependence.  The Veteran's chief complaint was "I'm 
under a lot of stress."  He reported having a five-month period 
with decreased appetite, mild weight loss, insomnia, decreased 
energy, feelings of helplessness, auditory hallucinations, and 
suicidal ideation with intent but no plan.  The evaluators noted 
that the Veteran's family history showed alcohol abuse in his 
father and paranoia in his sister.  They further reported that 
the Veteran's mood was depressed with a congruent affect with a 
linear thought process.  They also noted no evidence of 
conceptual disturbance except for the Veteran's described 
auditory hallucinations.  The Veteran was admitted voluntarily, 
and then stated that he exaggerated the symptoms to see a doctor.  
He reported that he only heard voices once, and that was after 
taking steroids for his asthma in July 1992.  He also admitted 
that he had difficulty at work that caused him extreme 
anticipatory anxiety, but denied any symptoms consistent with 
agoraphobia, panic disorder, and generalized disorder.  The 
evaluators diagnosed him with social phobia (performance anxiety) 
at this time.  Further mental status examinations revealed no 
evidence of psychosis, organicity, or major mood or anxiety 
disorders.  The Veteran was discharged with diagnoses of 
adjustment disorder with depressed mood, social phobia, alcohol 
abuse, and avoidant traits.  The Veteran was then put on a stress 
management plan, which he did not attend.  As a result of the 
Veteran's "exaggerations," he was diagnosed with malingering 
and prosecuted by the Navy.  However, the Veteran currently 
contends that he was told by "the hospital personnel" that he 
would be dishonorably discharged and thus recanted his statement 
even though he was still hearing voices at that time.  On the 
Veteran's June 1993 separation examination, depression and 
malingering were both noted.  

Following the Veteran's period of active military service, he 
remained in the Naval Reserves until August 2002 and maintained 
civil occupations in construction, iron working, and stone 
setting.  From 1994 to 2007, the Veteran primarily saw VA 
psychiatrist, Dr. J. for low grade depression.  Dr. J. noted in 
November 1995 that the Veteran's depression stemmed from his 
inability to secure full-time employment, but that after a few 
months on medication, he seemed stable with no signs of 
depression for the 10 preceding months.  However, in December 
1998, Dr. J. referred the Veteran to an endocrinologist due to 
low serum cortisol levels.  Here, the Veteran reported fatigue, 
lack of energy, weakness, decreased libido, and decreased 
appetite that were getting progressively worse for six months 
although he felt that his depression was improving.  Also, in 
March 1999, Dr. J. noted that the Veteran had increased 
irritability and dysphoria related to the stress of his 
contemplation of purchasing a home.

The Veteran had a work-related injury in April 2000 where he fell 
off a ladder and injured his head and back.  Dr. A.H., who 
performed a comprehensive neurologic evaluation on the Veteran in 
May 2000, reported that since striking his head, the Veteran had 
had significant cognitive and psychological problems, including 
forgetting numbers and names.  He also reported feeling very 
anxious.  In August 2000, the Veteran reported to Dr. J. that he 
was experiencing some mild retrograde amnesia along with residual 
headaches and dizziness, albeit with some improvement.  Then, in 
September 2004, the Veteran returned to Dr. J. following a severe 
depressive episode where he reported increased irritability, 
being angry all the time, an inability to socialize, feeling 
depressed, experiencing intermittent panic attacks when in an 
enclosed area with many people, and not being able to locate the 
source of his anxiety.  In May 2005, the Veteran reported to Dr. 
J. that he was doing well, that his mood improved, and that he 
was pleased with his new job.  Dr. J. noted that the Veteran was 
socially avoidant, but able to cooperate with others.  However, a 
few months later, in August 2005, the Veteran reported feeling 
socially awkward, isolated, unable to relate to others, and 
missing "something" in his life.  He also reported wishing to 
be more outgoing and feeling a high degree of social anxiety.  
The Veteran reported the same in October 2005.  

In December 2005, the Veteran's parents reported that the Veteran 
had been outgoing and sociable prior to his military career.  
They reported him as always being calm and relaxed until 
returning home on leave from the military where they noted that 
he was very nervous.  After his military service, they noted that 
he was even more nervous, anti-social, and generally angry.  He 
also screamed out in his sleep.  They concluded that his change 
in personality has caused a strain in his relationship with them 
as well as other family members and friends.  Since March 2006, 
the Veteran has been intermittently seeing a social worker and 
attending group therapy treatment through VA.  

The Veteran was given a VA examination in October 2006 in 
connection with his claim.  The VA examiner noted that the 
Veteran was highly uncooperative and abrasive towards the 
examiner.  Indeed, the Veteran did not provide complete and 
truthful answers to all of the VA examiner's questions.  When 
asked about medical problems, the Veteran failed to mention the 
head and back injury from the fall mentioned above.  He would not 
discuss his Navy career, civilian work history, or his leisure 
time activities in depth when asked by the VA examiner.  The 
majority of this information was obtained by the VA examiner's 
review of the claims file and not from the Veteran himself.  When 
asked about any present or past alcohol abuse, the Veteran denied 
having any.  As noted by the VA examiner, the claims file shows a 
history of alcohol abuse including two STR entries regarding 
treatment for alcohol, his diagnosis of alcohol abuse in service, 
and his two convictions for driving while intoxicated in 1998 and 
1999.  

The Veteran reported that he suffered from depression, stress, 
excessive panic, and anxiety since 1994 but could not provide 
details on how often or what triggers these feelings.  He did 
mention that his anxiety occurs more often when he has to 
socialize with others, but also reported feeling tense when he is 
by himself.  He further stated that he has been hearing voices 
calling him since 1994 approximately once a month.  He also 
stated that his appetite was normal, but he only sleeps four to 
five hours a night since 1992 or 1993 due to nightly nightmares.  
He could not provide any details on these nightmares at this 
time.  However, the Veteran has told VA treatment providers that 
he has frequent nightmares of drowning.  Also, when the VA 
examiner asked him how often he had nightmares the Veteran could 
not provide an answer even though he had just told the VA 
examiner that they occurred every night.  

The VA examiner reported that the Veteran seemed normal in all 
observed aspects except that he was uncooperative, irritable, and 
agitated.  He also noted that his insight was markedly limited.  
The VA examiner further concluded that the majority of the 
Veteran's statements were not only not supported by the claims 
file, but actually directly contradicted by the claims file.  
Thus, the VA examiner concluded that the Veteran's statements 
were unreliable.  

The VA examiner diagnosed the Veteran with a mood disorder, which 
is evidenced by social anxiety, panic, and depression.  The VA 
examiner felt that the psychiatric incapacity is moderate, and 
also concluded that the mood disorder does not seem to have any 
impact on the Veteran's occupation or social functioning.  As for 
a nexus opinion, the VA examiner concluded that there was no 
clear and consistent evidence that the Veteran's current mood 
disorder was originally manifested in military service.  He noted 
that while the Veteran did report anxiety at times, he also 
reported exaggerating his symptoms.

Since the Veteran's VA examination, he has been receiving 
supportive psychotherapy in relation to anxiety and social 
isolation through VA.  In December 2006, he reported worsening 
anxiety, panic in social settings, and poor sleeping patterns.  
He also reported being socially isolated and detached with 
intermittent nightmares.  He further reported feeling anxiety 
when he heard helicopters.  In January 2007, he mentioned his 
anger and resentment over being told that he should tell 
psychiatrists that he was making up symptoms which he did due to 
fear that he would be dishonorably discharged.  He further 
mentioned enduring retribution upon returning to his ship after 
hospitalization and talked about being intimidated and stressed 
in regard to his duties and relationship with other military 
personnel.  In treatment he also described hearing voices in his 
head that he characterized as racing self-talk of ruminations of 
past and future events.

The Veteran has been diagnosed with a mood disorder by the VA 
examiner and with depression by a VA psychiatric doctor.  Thus, 
the Veteran has a present disability.  See Shedden, 381 F.3d at 
1167.  

The Veteran has alleged an in-service manifestation of a mood 
disorder.  Here, the Veteran points to his October 1992 
hospitalization and subsequent diagnosis of adjustment disorder 
with depressed mood.  However, this hospitalization occurred 
after the Veteran had exaggerated his symptoms to see a doctor.  
The Veteran did have some stress-related anxiety noted during 
service, but the VA examiner found no clear and consistent 
evidence that the current mood disorder was originally manifested 
in service.  Furthermore, the Board concludes, based on the 
medical evidence of record, that the Veteran's post-service bouts 
with depression are unrelated to his military service.  In a 
November 1995 letter from Dr. J., it was noted that the Veteran's 
depression was due to his inability to find full time employment.  
Indeed, none of the Veteran's major depressive episodes have been 
attributed to anything even remotely service-related.  The record 
shows that these episodes were caused by the Veteran's stress 
related to such things as employment and housing concerns.  Also, 
the Veteran continued to serve in the U.S. Navy as a reservist 
until August 2002, when he was denied re-enlistment due to his 
April 2000 back injury.  During this time, the reserve STRs do 
not show any mental disorder treatments.  Neither does the record 
reflect any medical evidence establishing a link between the 
Veteran's current mental disability and his time in active 
service.  Id.; See Clemons, 23 Vet. App. at 6. 

The only evidence of any in-service disease is the Veteran's 
parents' statements and the Veteran's own lay testimony.  
However, lay statements may only be competent to establish the 
presence of symptoms of a mood disorder which can be used as a 
diagnosis by a medical expert.  See Jandreau, 492 at 1372; 
Buchanan, 451 at 1336.  Here, the medical evidence has not shown 
the reported symptoms to support a medical diagnosis of a mood 
disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Furthermore, the Board finds that the Veteran's statements are 
not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  His 
statements are inconsistent throughout the record, contradicted 
by other evidence in the record, and are tainted by his 
malingering conviction.  Id.  

Although the Veteran is currently afflicted with a mood disorder, 
the Board finds that there is no in-service injury or disease 
that can account for the present disability.  See Shedden, 381 
F.3d at 1167.  Consequently, the evidence is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule and the claim for entitlement to service connection for a 
mood disorder is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a mood disorder is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


